Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 1 of 15

EXHIBIT A
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 2 of 15

Court of Common Pleas of Philadelphia County
Trial Division

 

APRIL 2019, : oo4 58 Oo z

E-Fling Number, 1904025695

 

Civil Cover Sheet
PLAINTIFFS NAME

KATHLEEN HOKE-WHITE

DEFENDANT'S NAME

FIRST TRANSIT, INC.

 

PLAINTIFF'S ADDRESS
520 COLLINGS AVE., APT. B-903

COLLINGSWOOD NJ 08107

DEFENDANT'S ADDRESS
2221 E. LAMAR BLVD., SUITE 500
ARLINGTON TX 76006-7447

 

PLAINTIFF'S NAME

DEFENDANT'S NAME
FIRSTGROUP AMERICA, INC.

 

PLAINTIFFS ADDRESS

DEFENDANT'S ADDRESS
2221 E. LAMAR BLVD., SUITE 500
ARLINGTON TX 76006-7447

 

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S AODRESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMSER OF DEFENDANTS COMMENCEMENT OF ACTION
a 2 Xl Complaint C Petition Action CI Notice of Appeal
0 Writ of Summons _. D Transfer Froin Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS E ,
meee CJ Arbitration - 1) Mass Tort: ‘LD commerce C1 Settlement
$50,000.00 or less {a Jury Savings Action C) Minor Court Appeal OO Minors
Od More than $50,000.00 od Non-Jury - I) Petition ©: D Statutory Appeals C1 wrp/survival
OD) other: i =

 

 

 

CASE TYPE AND CODE :
20 - PERSONAL INJURY - OTHER —

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND COCKET NUMBER) ALED 1S CASE SUBJECT TO
COORDINATION ORDER?
PRO PROTHY a
APR 10 2019
M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: KATHLEEN HOKE-WHITE
Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADORESS

BRAD S. RUSH 123 SOUTH BROAD STREET

SUITE 2250

PHONE NUMBER FAX NUMBER PHILADELPHIA PA 19109

(215) 735-5476 (215) 735-9057
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS

72896 brad@kovlerrush.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED

BRAD RUSH Wednesday, April 10, 2019, 12:50 pm

 

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 3 of 15

_ THIS IS A NON-JURY MATTER jane
ASSESSMENT OF DAMAGES'S Pf

KOVLER & RUSH, P.C.

BY: BRAD S. RUSH, ESQUIRE
Atty. ID NO.; 72896

123 South Broad Street, Suite 2250
Philadelphia, Pennsylvania 19109
(215)735-5476

 
  

Attorney for Plaintiff

 

KATHLEEN HOKE-WHITE
§20 Collings Avenue, Apt. B-903
Collingswood, NJ 08107

: COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY

vs, :
FIRST TRANSIT, INC : NO.:
2221 E. Lamar Blvd., Suite 500 :
Arlington, TX 76006-7447 :

And :
FIRSTGROUP AMERICA, INC. :
2221 EK, Lamar Blvd., Suite 500 :
Arlington, TX 76006-7447

NOTICE TO DEFEND

 

 

 

 

NOTICE

You have been sued in caurt, If you wish to defend against
the claims set forth In the following pages, you must take
actton within twenty (20) days after this complaint and aotice
are served, by entering a syeliten appearance personally or
by attorney and filing in writing with the court your defenses
or objections to the claims set forth against you. You are
warned that If you fail fe do so (he case inay proceed without
you and a judgment may be entered against you by the court
without further notice for any money claimed {iu (he
campfalnt of for any other claim or relief requested by the
plaintiff, You may lose mancy or praperty or other rights
importaut to you.

You should take titls paper to your lawyer at once. If pou do not
have a lawyer or caunot afford one, go to or telephone the
office set forth below to find out where you crt get legal help,

Philadelplua Bar Assoclatton
Lawyer Referral
and Information Service
1101 Market Street
Philadetphia, PA 19107
215-238-6333
TTY 215-451-6197

 

AVISO
Le han demandado a usted en la corte, S} usted quiere
defenderse de estns demanday expucstns cn Ins paginas
sigtdentes, usted tiene veinte (20) dias de plazo al partir de [5
fecha de In demauda y In notifcacion, Hace falta ascentar una
comparencia escrita 0 en persona o con un abogada y
entregar a Ja corte en forma escrita sus defensas o sus
objecianes a las demandas en con(ra de su persona, Sea
avisado que si usted no se defiende, Ja corte tomara medidas y
pucde continuar la demanda en contra suya sin previo aviso o
notificacion, Ademas, Ja corte puede decider a favor del
demandante y requicre que usted cumpla con todas Ins
provisiones de esta demanda, Usted pucide perder dincre o
sus propiedades u otros derechos importantes para usted.
Lieve esta demanda aun abogado iinmediatamente, Sl no tleue
abogado o si no tiene ef dinero suficiente de pagar tal serviclo.
Vaya en persona o llame por telefouo a ta oficlna cuya
direcelon se enctientra escrifa abajo para averigtar donde se
puede conseguir asistencia legal.
Asoclaclon De Licenclados De [ifadelfia
Servicto De Referencla E
Informacion Legal
£101 Market Strect
Philadelphia, PA 19107
215-238-6333
TTY 215-451-6197

 

 

Case ID: 190401580

 

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 4 of 15

THIS IS A NON-JORY MATTER
ASSESSMENT OF DAMAGES IS REQUIRED

KOVLER & RUSH, P.C,

BY: BRAD S., RUSH, ESQUIRE Attorney for Plaintiff
Atty. ID NO.: 72896

123 South Broad Street, Suite 2250

Philadelphia, Penusylvania 19109

(215)735-5476

KATHLEEN HOKE-WHITE : COURT OF COMMON PLEAS
520 Collings Avenue, Apt. B-903 : PHILADELPHIA COUNTY
Collingswood, NJ 08107 ;

ys.

FIRST TRANSIT, INC : NO,:
2221 E. Lamar Blvd., Suite 500 ;
Arlington, TX 76006-7447 ;

And
FIRSTGROUP AMERICA, INC,
2221 E. Lamar Blvd., Suite 500
Arlington, TX 76006-7447

COMPLAINT
CIVIL ACTION
1. Plaintiff is an individual residing at the address above address.
me Defendant, First Transit, Inc., is a corporation or other business entity with

offices located at the address above address,
8. Defendant, Firstgroup America, Inc., is a corporation or other business
entity with offices located at the address above address.
COUNT I

KATHLEEN HOKE-WHITE VS. FIRST TRANSIT, INC.
. AND FIRSTGROUP AMERICA, INC,

TABILIT.

4. Plaintiff realleges each and every allegation contained in paragraphs 1

through 3 as if more fully set forth herein.

Case ID: 190401580

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 5 of 15

5. On or about July 17, 2017, at approximately 2:00 p.m., Plaintiff, Kathleen
Hoke-White was a lawful passenger and fare-paying customer on defendants’ vehicle,
which was being operated at the Philadelphia International Airport, Philadelphia,
Pennsylvania, specifically at the economy parking lot, when defendants’ vehicle door or
doors were operated in such a careless, reckless and negligent manner, so as to cause
them to close and strike plaintiff, and as a result thereof, plaintiff suffered injuries and
damages as hereinafter more fully set forth.

6. All of the acts done or not done by the defendants were done or not done
by its agent, servant, workman and/or employee, acting in the course and scope of his/her
employment, for and on behalf of the defendants,

we The accident was caused solely as a result of the carelessness, recklessness
and negligence of the defendants, by and through its agent, servant, workman and/or
employee, who was acting within the course and scope of his/her agency or employment
and was due in no manner whatsoever to any act or failure to act on the part of the
plaintiff,

8. The carelessness, recklessness and negligence of the defendants, herein
consisted of:

a. Failing to operate said vehicle and vehicle door or doors with due
regard to the rights, position and safety of the plaintiff;

b. Failing to maintain said vehicle and vehicle door or doors under
the proper and adequate control under the circumstances;

Cc. Failing to keep a proper lookout;

Case ID: 190401580

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 6 of 15

d, Carelessly, recklessly and negligently operating said bus door or
doors;
e Violations of the Statutes of the Commonwealth of Pennsylvania

and Local Ordinances; and
fe Otherwise failing to use due and proper care under the
circumstances,

9, As a xesult of the aforesaid, Plaintiff, Kathleen Hoke-White, sustained
severe personal injuries, including but not limited to cervical, thoracic and lumbar strain
and sprain, cervical and lumbar radiculopathies, post traumatic cephalgia, cervical and.
lumbar facet syndrome, cervical disc herniations, lumbar disc bulges, all of which may be
permanent in nature and all of which caused and will continue to cause plaintiff to suffer
great pain and mental anguish, to her damage and loss.

10. ~+Asa further result of the aforesaid, plaintiff has and may in the future be
obliged to spend large and various suins of money in endeavoring to treat and cure
plaintiff of her aforesaid injuries, to her damage and loss.

fle As a result of the aforesaid, plaintiff has and may in the future be hindered
and prevented from attending to her usual and daily duties and occupations, and has and
may in the future experience grievous pain and mental anguish, to her damage and loss.

WHEREFORE, Plaintiff, Kathleen Hoke-White, demands judgment against the
Defendants, First Transit, Inc. and Firstgroup America, Inc., jointly and severally, in an
amount of money in excess of Fifty Thousand ($50,000.00) Dollars.

KOVLER & RUSH, P.C.

Dated: 0 BY: h
BRAD RUSH, ESQUIRE
ATTORNEY FOR PLAINTIVE

Case ID: 190401580

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 7 of 15

VERIFICATION

The undersigned, being duly sworn according to law, deposes and says that he is counsel
for the party or parties indicated on the preceding pages as being represented by said counsel, that
he has examined the pleading and the entire investigative file made on behalf of said party or
parties, that he is taking this verification to assure compliance with the pertinent rules pertaining
to timely filing of pleading and other documents described by said rules; and the facts set forth in
the foregoing documents are true and correct to the best of his knowledge, information and belief.
The undersigned understands that the statements therein are made subject to the penalties of 18

Pa. C.S. Section 4940 relating to unsworn falsification to authorities,

KOVLER & RUSH, P.C.

Wt
iG Lb
Date: BY: (ag?

BRAD S. RUSH
Attorney for Plaintiff

Case ID: 190401580

 
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 8 of 15

EXHIBIT B
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 9 of 15

 

KOVLER & RUSH, P.C.
BY: BRAD S. RUSH, ESQUIRE Attorney for Plaintiff
Atty. ID NO.: 72896
123 South Broad Street, Suite 2250 Filed and Attested by the
Philadelphia, Pennsylvania 19109 Office of Judicial Records
(215)735-5476 16 APR\2049 12:11 pm
SCRE
KATHLEEN HOKE-WHITE : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY

VS. :
FIRST TRANSIT, INC. and : NO.: 190401580
FIRSTGROUP AMERICA, INC. :

AFFIDAVIT OF SERVICE ON
DEFENDANT, FIRST TRANSIT, INC,

1, I, the undersigned, Brad S. Rush, Esquire, am the attorney for the Plaintiff in the
above-captioned matter.

a I mailed a true and correct copy of the Civil Action Complaint in this matter to
Defendant, First Transit, Inc., at their last known address via regular U.S. mail as well as via
certified, return receipt requested bearing article number 7014 3490 0000 7868 7747,

a I am attaching a printout from USPS Tracking indicating that the Civil Action
Complaint was delivered on April 15, 2019. The aforesaid USPS Tracking printout is attached
hereto.

I hereby certify that the foregoing statements made by me are true. | am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment

  

 

KOVLER & RUSH, P.C.
DATE: 416-79 BY: a
L y
BRAD S. RUSH
Sworn and Subscribed Attorney for Plaintiff
before me this (p/h day

of Epil , 2019,

Luft

Notary Public ws

 

Commonwealth of Papmayivania ne Seal
MELANY KREFT, sete Pudlic :

by Communi nics Dc 6 ont

 

 

 

Lo

Case ID: 19040158¢
4/16/2019 Case 2:19-cv-02076-MMB Documented kp Filed. Qpd3/L9 Page 10 of 15

1 ; ® i ina-
U SP S Tr 2 cki n g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 70143490000078687747 Remove

Your item was delivered to the front desk, reception area, or mail room at 2:38 pm on April 15, 2019
in ARLINGTON, TX 76006.

Y Delivered

April 15, 2019 at 2:38 pm
Delivered, Front Desk/Reception/Mail Room
ARLINGTON, TX 76006

Get Updates V

ypeqpaa,

 

Text & Email Updates a

 

Tracking History NN

April 15, 2019, 2:38 pm

Delivered, Front Desk/Reception/Mail Room

ARLINGTON, TX 76006

Your item was delivered to the front desk, reception area, or mail room at 2:38 pm on April 15, 2019 in
ARLINGTON, TX 76006.

April 15, 2019
in Transit to Next Facility

April 12, 2019, 10:59 pm
Departed USPS Regional Facility
FORT WORTH TX DISTRIBUTION CENTER

Case ID: 19040158

hitne Hinnle nena oamianiTrackCanfirmartinnonic tl ahalet=7N1IARAGNNNNNTRAR7 747 413
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 11 of 15
4/16/2019 SPS.com® - USPS Tracking@ Results

April 12, 2019, 9:13 am
Arrived at USPS Regional Facility
FORT WORTH TX DISTRIBUTION CENTER

April 10, 2019, 10:33 pm
Arrived at USPS Regional Facility
PHILADELPHIA PA DISTRIBUTION CENTER

 

Product Information W

 

See Less NA

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

yoeqpes

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

The easiest tracking number is the one you don't have to know, «11. j ogugisa

hitne/itinnle rene caminaiTrackConfirmActinn@atc tl ahels1=701434900N0N78687 747 2/3
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 12 of 15

EAHIBII C
Case 2:19-cv-02076-MMB Document 1-1 Filed 05/13/19 Page 13 of 15

 

KOVLER & RUSH, P.C.
BY: BRAD S. RUSH, ESQUIRE Attorney for Plaintiff
Atty. ID NO.: 72896
123 South Broad Street, Suite 2250 Filed and Attested by the
Philadelphia, Pennsylvania 19109 Office of Judicial Records
(215)735-5476 16 APR2Z019 12:11 pm
ce i RT CR ne
KATHLEEN HOKE-WHITE : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
VS. :
FIRST TRANSIT, INC, and : NO.: 190401580

FIRSTGROUP AMERICA, INC.

AFFIDAVIT OF SERVICE ON
DEFENDANT, FIRSTGROUP AMERICA, INC.

ie I, the undersigned, Brad S. Rush, Esquire, am the attorney for the Plaintiff in the
above-captioned matter.

DZ I mailed a true and correct copy of the Civil Action Complaint in this matter to
Defendant, Firstgroup America, Inc., at their last known address via regular U.S. mail as well as
via certified, return receipt requested bearing article number 7014 3490 0000 7868 7730.

3. I am attaching a printout from USPS Tracking indicating that the Civil Action
Complaint was delivered on April 15, 2019. The aforesaid USPS Tracking printout is attached
hereto.

I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment

KOYLE Pe
DATE: 47674 BY: : (A.

BRAD S. RUSH
Sworn and Subscribed Attorney for Plaintiff
before me this /64 day
of Ape / , 2019.

Notary Public

 

Commonwealth of P 3
ae
a
y Commnipsion Expires Cecaraer 6, 2024

 

 

 

Case ID: 19040158¢
4/16/2019 Case 2:19-cv-02076-MMB DogumentelLpFHegiQadsit Page 14 of 15

U SP S Tra cki n g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove X

Tracking Number: 70143490000078687 730

Your item was delivered to the front desk, reception area, or mail room at 2:38 pm on April 15, 2019
in ARLINGTON, TX 76006.

Y Delivered

April 15, 2019 at 2:38 pm
Delivered, Front Desk/Reception/Mail Room
ARLINGTON, TX 76006

Get Updates \Y

yoeqpae

 

Text & Email Updates W

 

Tracking History

April 15, 2019, 2:38 pm

Delivered, Front Desk/Reception/Mail Room

ARLINGTON, TX 76006

Your item was delivered to the front desk, reception area, or mail room at 2:38 pm on April 15, 2019 in
ARLINGTON, TX 76006.

April 15, 2019
In Transit to Next Facility

April 12, 2019, 10:58 pm

Departed.USPS Regional Facility

FORTE.WORTH TX DISTRIBUTION CENTER

Case ID: 19040158¢

hitne-Htanle ene camino/TrackConfirmActinn?tRafsfillnanaatl c=2&textIR777=&tl ahals=7014349000007 8687 730%2C 1/3
4116/2019 Case 2:19-cv-02076-MMB Document lider Filed OQed2i,9 Page 15 of 15

April 12, 2019, 9:13 am
Arrived at USPS Regional Facility
FORT WORTH TX DISTRIBUTION CENTER

April 10, 2019, 10:33 pm
Arrived at USPS Regional Facility
PHILADELPHIA PA DISTRIBUTION CENTER

 

 

Product Information YY
See Less \
Can’t find what you’re looking for? a
Q
Go to our FAQs section to find answers to your tracking questions. .

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

The easiest tracking number is the one you don't have to knows 15. 5.16355;

hitanMinala nene caminalTeackCanfirm ActinnWRaf=fillnadaQh raPtavtIR77 7=Atl ahals=70149490000078687 730%2C 2/3
